Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 recite “an eye size of at least 2 mm by 2 mm”, but the exact metes and bounds of this limitation are unclear. It is not clear if each of the two recited dimensions must be “at least 2 mm”, or if, instead, the limitation is directed to the total area “2 mm by 2 mm” (i.e., the total area must be 2 mm x 2 mm = 4 mm2). It is not clear if, for example, “1 mm by 8 mm” would meet the claim, as it has one dimension which is not “at least 2 mm”, but it has a total area of 8 mm2, which is within the area of “2 mm by 2 mm”. In other words, it is not clear if Applicant is claiming two separate dimensional ranges, or a single area range. In the interest of compact prosecution, the claim will be interpreted as specifying an area.
Claims 25-30 are rejected as indefinite due to dependence on indefinite claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US 2015/0240492 A1) in view of Kumar et al (US 2017/0114211 A1) and Tamir (US 2011/0272858 A1).
	With regards to claim 1, Teng discloses a fiber-reinforced coated mat-faced panel (i.e., composite building product) depicted as comprising a first layer (first sheet having a thickness T) having a face (i.e., front face) and formed of a first mat 102 and a fiber-reinforced coating 104, the fiber-reinforced coating comprising a polymer binder such as an ester of a vinyl polymer (i.e., thermoset) (Teng: Fig. 1; para. [0024]-[0026]). The fiber-reinforced coating 104 constitutes a first coated thickness TR of the first layer (Teng: Fig. 1). It is noted that since the fiber-reinforced coating 104 includes a binder mixed with fibers, the fiber-reinforced coating 104 is essentially a fiber layer to which binder has been infiltrated (Teng: Fig. 1; para. [0024]-[0026]). It is not seen how two separate adjacent fiber layers, one which has been coated and the other which has not, is structurally different from the claimed fiber sheet which has been infiltrated. The claimed fiber sheet could be made of multiple separate fiber layers, at least one which has been coated, and one which has not. The panel of Teng further comprises a second fiber sheet 108 depicted as having upper and lower faces (Teng: Fig. 1; para. [0025]). Teng further describes each of the first and second fiber-reinforced coating layers as having a dry weight of about 5 to about 100 pounds per thousand square feet (i.e., about 24 to about 488 g/m2), and the non-woven fiberglass mats of the first and second mats have a basis weight of about 1.2 to about 3 pounds per 100 square feet (i.e., about 58 to about 146 g/m2), which gives a basis weight range for each of the first and second layers of about 82 g/m2 (24 + 58 = 82) to about 634 g/m2 (488 + 58 = 634), which overlaps the claimed ranges for the first and second fiber sheets of 50-95 g/m2 and 140-170 g/m2, respectively, thereby establishing a prima facie case of obviousness per MPEP 2144.05 (Teng: para. [0023] and [0024]).
	Although Teng discloses a combination of a core and portions of first and second fiber sheets having remaining an unfilled remaining thickness T-TR (i.e., the portion of the first and second sheets not filled with the fiber reinforced coating, in addition to a core which is disclosed as having no fiber reinforced coating) which are capable of being filled with admixture, said core and portions of first and second fiber sheets comprising a first longitudinally extending surface and an opposed second longitudinally extending surface, Teng does not appear to teach the presence of an admixture composition with a filler loading of at least 74% by total weight of the admixture (Teng: Fig. 1). Teng furthermore does not appear to disclose the core as being closed-cell. Teng does not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
	Kumar discloses a building material made from a polyurethane composite comprising 35% to 90% by weight, based on the total weight of the composite, of a particulate filler (Kumar: abstract; para. [0014] and [0052]; claim 1). According to Kumar, filler is desirable in composites from the viewpoint of providing excellent mechanical properties and weathering stability (Kumar: para. [0002]). Kumar forms its composite from a combination of filler, polyurethane, and a fiber material (Kumar: para. [0060]; claim 1). In addition, Kumar acknowledges forming its composite via filling of gaps (i.e., infiltration) (Kumar: para. [0052]). Kumar further teaches that the composite may be foamed so as to have closed cells from the viewpoint of rigidity (Kumar: para. [0076] and [0082]). Teng and Kumar are analogous art in that they are related to the same field of endeavor of building structures comprising fibers filled with polymeric material. A person of ordinary skill in the art would have found it obvious to have infiltrated the unfilled portions in the panel of Teng (i.e., core and uncoated portions of the first and second fiber sheets), and to have selected the closed cells of Kumar, in order to provide improved mechanical properties and weathering stability (Kumar: para. [0002], [0014], [0052], and [0060]; claim 1). Furthermore, the filler range of Kumar (35% to 90% by weight) overlaps the claimed range (at least 74% by total weight), thereby establishing a prima facie case of obviousness, per MPEP 2144.05.
	Teng and Kumar still do not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
 Tamir discloses a composite material used in building panels, the composite material having a surface energy above about 35 dynes/cm (Tamir: para. [0054], [0253], and [0284]). Tamir states that “[i]t is well understood that in order for two materials to adhere to each other their surface energies (surface tension), should be alike” (Tamir: para. [0254]). Tamir further teaches that a “relatively high surface energy of the composite material… permits strong interaction at its surface with other polar substances, such as paint, adhesives, wood, various stones, and others” (Tamir: para. [0255]). In other words, the higher surface energy range taught by Tamir enables improved adhesion of its building panel to other materials. Teng, Kumar, and Tamir are analogous art in that they are related to the same field of endeavor of composite building panels. A person of ordinary skill in the art would have found it obvious to have selected from the surface energy range of Tamir for the front face surface energy in the composite of Teng and Kumar, as such a surface energy range is “well understood” in the art as providing improved adhesion (Tamir: para. [0054], [0253]-[0255], and [0284]). The range of Tamir (above 35 dynes/cm) overlaps the claimed range (greater than 38 dynes/cm), thereby establishing a prima facie case of obviousness, per MPEP 2144.05.
With regards to claim 2, the first fiber sheet is comprised of a nonwoven fiberglass mat (Teng: para. [0022]-[0024]).
With regards to claim 3, the first fiber sheet is comprised of a nonwoven fiberglass mat (Teng: para. [0022]-[0024]). It is noted that nonwoven fiberglass blended together is “random”, at least as the term is best understood in the art.
With regards to claim 4, the second fiber sheet is comprised of a nonwoven fiberglass mat (i.e., fiberglass mesh) (Teng: para. [0022]-[0024]).
With regards to claim 5, the fiber-reinforced coating of the second fiber sheet includes an ester of a vinyl resin (i.e., a vinyl ester), which is admitted by para. [0065] of the present specification PGPub to be a thermoset polymer (Teng: para. [0026]).
With regards to claim 6, the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T in the range of 20-30 mils). However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 7, the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T of 25 mils). However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 8, the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T such that the presence of highly filled thermoset polymer coating resin is at least 10%). In the interest of clarity, the Examiner notes that “highly filled” is defined in the present specification as “a resin that includes greater than 30% filler”, per paragraph [0042] of the PGPub. It is noted that the filler range taught by Kumar above obviates the phrase “highly filled”, as the range of Kumar is squarely within the range of “greater than 30% filler” (see above discussion). Furthermore, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 9, Teng discloses a fiber-reinforced coated mat-faced panel (i.e., composite building product) depicted as comprising a first layer (first sheet having a thickness T) having a face (i.e., front face) and formed of a first mat 102 and a fiber-reinforced coating 104, the fiber-reinforced coating comprising a polymer binder such as an ester of a vinyl polymer (i.e., thermoset) (Teng: Fig. 1; para. [0024]-[0026]). The fiber-reinforced coating 104 constitutes a first coated thickness TR of the first layer (Teng: Fig. 1). It is noted that since the fiber-reinforced coating 104 includes a binder mixed with fibers, the fiber-reinforced coating 104 is essentially a fiber layer to which binder has been infiltrated (Teng: Fig. 1; para. [0024]-[0026]). It is not seen how two separate adjacent fiber layers, one which has been coated and the other which has not, is structurally different from the claimed fiber sheet which has been infiltrated. The claimed fiber sheet could be made of multiple separate fiber layers, at least one which has been coated, and one which has not. The panel of Teng further comprises a second fiber sheet 108 depicted as having upper and lower faces (Teng: Fig. 1; para. [0025]). Teng further describes each of the first and second fiber-reinforced coating layers as having a dry weight of about 5 to about 100 pounds per thousand square feet (i.e., about 24 to about 488 g/m2), and the non-woven fiberglass mats of the first and second mats have a basis weight of about 1.2 to about 3 pounds per 100 square feet (i.e., about 58 to about 146 g/m2), which gives a basis weight range for each of the first and second layers of about 82 g/m2 (24 + 58 = 82) to about 634 g/m2 (488 + 58 = 634), which overlaps the claimed ranges for the first and second fiber sheets of 50-95 g/m2 and 140-170 g/m2, respectively, thereby establishing a prima facie case of obviousness per MPEP 2144.05 (Teng: para. [0023] and [0024]).
	Although Teng discloses a combination of a core and portions of first and second fiber sheets having remaining an unfilled remaining thickness TA (i.e., the portion of the first and second sheets not filled with the fiber reinforced coating, in addition to a core which is disclosed as having no fiber reinforced coating) which are capable of being filled with admixture, said core and portions of first and second fiber sheets comprising a first longitudinally extending surface and an opposed second longitudinally extending surface, Teng does not appear to teach the presence of an admixture which is highly filled (i.e., a resin including greater than 30% filler as discussed in paragraph [0042] of the present specification PGPub) (Teng: Fig. 1). Furthermore, Teng does not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
	Kumar discloses a building material made from a polyurethane composite comprising 35% to 90% by weight, based on the total weight of the composite, of a particulate filler (Kumar: abstract; para. [0014] and [0052]; claim 1). According to Kumar, filler is desirable in composites from the viewpoint of providing excellent mechanical properties and weathering stability (Kumar: para. [0002]). Kumar forms its composite from a combination of filler, polyurethane, and a fiber material (Kumar: para. [0060]; claim 1). In addition, Kumar acknowledges forming its composite via filling of gaps (i.e., infiltration) (Kumar: para. [0052]). Kumar further teaches that the composite may be foamed so as to have closed cells from the viewpoint of rigidity (Kumar: para. [0076] and [0082]). Teng and Kumar are analogous art in that they are related to the same field of endeavor of building structures comprising fibers filled with polymeric material. A person of ordinary skill in the art would have found it obvious to have infiltrated the unfilled portions in the panel of Teng (i.e., core and uncoated portions of the first and second fiber sheets) in order to provide improved mechanical properties and weathering stability (Kumar: para. [0002], [0014], [0052], and [0060]; claim 1). Furthermore, the filler range of Kumar (35% to 90% by weight) overlaps the claimed range (at least 74% by total weight), thereby establishing a prima facie case of obviousness, per MPEP 2144.05. In addition, it is noted that the limitations “the longitudinally extending upper surface of the admixture interlocked with the bottom surface of the longitudinally extending fiber mesh, the top surface of the longitudinally extending fiber mesh and the longitudinally extending upper surface of the admixture comprising the rear face of the building product” is equivalent to the combination of structural features taught by the combination of Teng and Kumar.
	Teng and Kumar still do not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
 Tamir discloses a composite material used in building panels, the composite material having a surface energy above about 35 dynes/cm (Tamir: para. [0054], [0253], and [0284]). Tamir states that “[i]t is well understood that in order for two materials to adhere to each other their surface energies (surface tension), should be alike” (Tamir: para. [0254]). Tamir further teaches that a “relatively high surface energy of the composite material… permits strong interaction at its surface with other polar substances, such as paint, adhesives, wood, various stones, and others” (Tamir: para. [0255]). In other words, the higher surface energy range taught by Tamir enables improved adhesion of its building panel to other materials. Teng, Kumar, and Tamir are analogous art in that they are related to the same field of endeavor of composite building panels. A person of ordinary skill in the art would have found it obvious to have selected from the surface energy range of Tamir for the front face surface energy in the composite of Teng and Kumar, as such a surface energy range is “well understood” in the art as providing improved adhesion (Tamir: para. [0054], [0253]-[0255], and [0284]). The range of Tamir (above 35 dynes/cm) overlaps the claimed range (greater than 38 dynes/cm), thereby establishing a prima facie case of obviousness, per MPEP 2144.05.
With regards to claim 10, the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T in the range of 20-30 mils). However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 11, the prior art does not appear to disclose a particular value for the thickness TR per the claim (i.e., a thickness TR in the range of 2-3 mils). However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 12, the composition of Kumar comprises an isocyanate, a polyol, and filler (Kumar: claim 1). A person of ordinary skill in the art would have found it obvious to have selected these materials, as the foam produced by these materials has improved flexural strength and handleability (Kumar: para. [0008]).
With regards to claim 13, the filler of Kumar has an average particle diameter (about 50% of the particles are above and below the respective average particle diameter by definition) of 5 mm or less, which overlaps the claimed range of less than 249 microns (Kumar: para. [0056]). A person of ordinary skill in the art would have selected from the particle size range of Kumar in order to provide improved strength (Kumar: para. [0002]).
With regards to claim 14, the thermoset polymer coating resin is comprised of vinyl ester (see above discussion).
With regards to claim 15, Teng further teaches the inclusion of a cross-linker (i.e., curing agent) (Teng: para. [0024]).
With regards to claim 16, although Teng teaches the inclusion of a cross-linker (i.e., curing agent), Teng is not specific as to the selection of an anhydride, amine, or polyamide (see above discussion). However, Kumar teaches that amine catalysts are useful and known in the art for the purpose of ensuring controlled curing time (Kumar: para. [0047]). Therefore, a person of ordinary skill would have found it obvious to have selected the amine curing agent of Kumar for the curing agent of Teng, as such curing agents are known in the art, and are useful from the perspective of ensuring controlled cure time, as taught by Kumar (Kumar: para. [0047]).
With regards to claim 17, the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T in the range of 20-30 mils). However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 18, the prior art does not appear to disclose a particular value for the fill rate, width, or thickness of the overall building product. However, Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Teng further instructs a variety of different fill percents for various fillers, based on the structural requirements of the final panel, for which multiple properties such as enhanced strength, improved uniformity, and improved smoothness are contemplated (Teng: para. [0043]-[0046]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). Furthermore, a person of ordinary skill would have found it obvious to have optimized the fill rate per width in order to achieve a desired property improvement, such as enhanced strength, uniformity, or smoothness (Teng: para. [0043]-[0046]) See MPEP 2144.05.
With regards to claim 19, the structure and composition of Teng is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. It is noted that the present specification is rather broad in its view of which materials can be expected to have the claimed flexural strength, as paragraph [0017] of the present specification admits that “typical compositions for the disclosed embodiments”, which are discussed in the rest of the specification without particular limit, result in the claimed flexural strength. In further support, Teng instructs a person of ordinary skill to expect “improved overall board strength” as a result of the structural and compositional features of its invention (Teng: para. [0046]). Therefore, a person of ordinary skill in the art would have expected the prior art panel to possess the claimed flexural strength.
With regards to claim 20, the fiber mat comprised of a nonwoven fiberglass mat (Teng: para. [0022]-[0024]). It is noted that nonwoven fiberglass blended together is “random”, at least as the term is best understood in the art.
With regards to claim 21, Teng discloses a fiber mesh of fiberglass (Teng: para. [0022]-[0024]).
With regards to claim 23, the claimed water absorption property is expected of the building panel of Teng, Kumar, and Tamir, as it is substantially identical in structure and composition to the claimed building panel (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Furthermore, the present specification broadly admits that the layered product disclosed in Figures 1 and 2 of the present drawings is responsible for resisting water absorption. As is best understood from the present specification, the prior art building panel would necessarily have the claimed water absorption property, as it has the required layer structure (see above discussion).

Claims 22 and 24-30 rejected under 35 U.S.C. 103 as being unpatentable over Teng et al in view of Kumar et al and Tamir as applied to claim 21 above, and in further view of Manesis et al (US  2012/0077010 A1).
With regards to claim 22, Teng, Kumar, and Tamir teach a composite as applied to claim 21 above, the composite having a fiber mesh comprised of fiber glass (see above discussion). However, Teng, Kumar, and Tamir do not appear to teach an eye size of at least 2 mm by 2 mm.
Manesis is directed to a building panel comprising a porous glassy material having an eye area of at least 2000 µm2 (Manesis: para. [0027], [0078]-[0079], and [0100]). It is noted that, technically, the dimensions required by this area overlap the claimed range. Manesis teaches that the shape and area of the eyes in its fiber assemblage have direct bearing on the mechanical properties of the resulting material (Manesis: para. [0100]). It is clear that the eye area determines the amount of area to be occupied by matrix material (Manesis: para. [0100]). Teng, Kumar, Tamir, and Manesis are analogous art in that they are related to the same field of endeavor of building panels formed of fiber composites. A person of ordinary skill in the art would have found it obvious to have selected from the range of Manesis for the eye area of Teng, Kumar, and Tamir, in order to provide improvements to the mechanical properties of the prior art building panel, as taught by Manesis (Manesis: para. [0027], [0078]-[0079], and [0100]). As the range of Manesis overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
With regards to claim 24, Teng discloses a fiber-reinforced coated mat-faced panel (i.e., composite building product) depicted as comprising a first layer (first sheet having a thickness T) having a face (i.e., front face) and formed of a first mat 102 and a fiber-reinforced coating 104, the fiber-reinforced coating comprising a polymer binder such as an ester of a vinyl polymer (i.e., thermoset) (Teng: Fig. 1; para. [0024]-[0026]). The fiber-reinforced coating 104 constitutes a first coated thickness TR of the first layer (Teng: Fig. 1). It is noted that since the fiber-reinforced coating 104 includes a binder mixed with fibers, the fiber-reinforced coating 104 is essentially a fiber layer to which binder has been infiltrated (Teng: Fig. 1; para. [0024]-[0026]). It is not seen how two separate adjacent fiber layers, one which has been coated and the other which has not, is structurally different from the claimed fiber sheet which has been infiltrated. The claimed fiber sheet could be made of multiple separate fiber layers, at least one which has been coated, and one which has not. The panel of Teng further comprises a second fiber sheet 108 depicted as having upper and lower faces (Teng: Fig. 1; para. [0025]). Teng further describes each of the first and second fiber-reinforced coating layers as having a dry weight of about 5 to about 100 pounds per thousand square feet (i.e., about 24 to about 488 g/m2), and the non-woven fiberglass mats of the first and second mats have a basis weight of about 1.2 to about 3 pounds per 100 square feet (i.e., about 58 to about 146 g/m2), which gives a basis weight range for each of the first and second layers of about 82 g/m2 (24 + 58 = 82) to about 634 g/m2 (488 + 58 = 634), which overlaps the claimed ranges for the first and second fiber sheets of 50-95 g/m2 and 140-170 g/m2, respectively, thereby establishing a prima facie case of obviousness per MPEP 2144.05 (Teng: para. [0023] and [0024]).
	Although Teng discloses a combination of a core and portions of first and second fiber sheets having remaining an unfilled remaining thickness TA (i.e., the portion of the first and second sheets not filled with the fiber reinforced coating, in addition to a core which is disclosed as having no fiber reinforced coating) which are capable of being filled with admixture, said core and portions of first and second fiber sheets comprising a first longitudinally extending surface and an opposed second longitudinally extending surface, Teng does not appear to teach the presence of an admixture which is highly filled (i.e., a resin including greater than 30% filler as discussed in paragraph [0042] of the present specification PGPub) (Teng: Fig. 1). Furthermore, Teng does not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
	Kumar discloses a building material made from a polyurethane composite comprising 35% to 90% by weight, based on the total weight of the composite, of a particulate filler (Kumar: abstract; para. [0014] and [0052]; claim 1). According to Kumar, filler is desirable in composites from the viewpoint of providing excellent mechanical properties and weathering stability (Kumar: para. [0002]). Kumar forms its composite from a combination of filler, polyurethane, and a fiber material (Kumar: para. [0060]; claim 1). In addition, Kumar acknowledges forming its composite via filling of gaps (i.e., infiltration) (Kumar: para. [0052]). Kumar further teaches that the composite may be foamed so as to have closed cells from the viewpoint of rigidity (Kumar: para. [0076] and [0082]). Teng and Kumar are analogous art in that they are related to the same field of endeavor of building structures comprising fibers filled with polymeric material. A person of ordinary skill in the art would have found it obvious to have infiltrated the unfilled portions in the panel of Teng (i.e., core and uncoated portions of the first and second fiber sheets) in order to provide improved mechanical properties and weathering stability (Kumar: para. [0002], [0014], [0052], and [0060]; claim 1). Furthermore, the filler range of Kumar (35% to 90% by weight) overlaps the claimed range (at least 74% by total weight), thereby establishing a prima facie case of obviousness, per MPEP 2144.05. In addition, it is noted that the limitations “the longitudinally extending upper surface of the admixture interlocked with the bottom surface of the longitudinally extending fiber mesh, the top surface of the longitudinally extending fiber mesh and the longitudinally extending upper surface of the admixture comprising the rear face of the building product” is equivalent to the combination of structural features taught by the combination of Teng and Kumar.
	Teng and Kumar still do not appear to teach a front face having a surface energy of greater than 38 dynes/cm.
 Tamir discloses a composite material used in building panels, the composite material having a surface energy above about 35 dynes/cm (Tamir: para. [0054], [0253], and [0284]). Tamir states that “[i]t is well understood that in order for two materials to adhere to each other their surface energies (surface tension), should be alike” (Tamir: para. [0254]). Tamir further teaches that a “relatively high surface energy of the composite material… permits strong interaction at its surface with other polar substances, such as paint, adhesives, wood, various stones, and others” (Tamir: para. [0255]). In other words, the higher surface energy range taught by Tamir enables improved adhesion of its building panel to other materials. Teng, Kumar, and Tamir are analogous art in that they are related to the same field of endeavor of composite building panels. A person of ordinary skill in the art would have found it obvious to have selected from the surface energy range of Tamir for the front face surface energy in the composite of Teng and Kumar, as such a surface energy range is “well understood” in the art as providing improved adhesion (Tamir: para. [0054], [0253]-[0255], and [0284]). The range of Tamir (above 35 dynes/cm) overlaps the claimed range (greater than 38 dynes/cm), thereby establishing a prima facie case of obviousness, per MPEP 2144.05.
However, Teng, Kumar, and Tamir do not appear to teach an eye size of at least 2 mm by 2 mm.
Manesis is directed to a building panel comprising a porous glassy material having an eye area of at least 2000 µm2 (Manesis: para. [0027], [0078]-[0079], and [0100]). It is noted that, technically, the dimensions required by this area overlap the claimed range. Manesis teaches that the shape and area of the eyes in its fiber assemblage have direct bearing on the mechanical properties of the resulting material (Manesis: para. [0100]). It is clear that the eye area determines the amount of area to be occupied by matrix material (Manesis: para. [0100]). Teng, Kumar, Tamir, and Manesis are analogous art in that they are related to the same field of endeavor of building panels formed of fiber composites. A person of ordinary skill in the art would have found it obvious to have selected from the range of Manesis for the eye area of Teng, Kumar, and Tamir, in order to provide improvements to the mechanical properties of the prior art building panel, as taught by Manesis (Manesis: para. [0027], [0078]-[0079], and [0100]). As the range of Manesis overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
Furthermore, the claimed water absorption property is expected of the building panel of Teng, Kumar, Tamir, and Manesis as it is substantially identical in structure and composition to the claimed building panel (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Furthermore, the present specification broadly admits that the layered product disclosed in Figures 1 and 2 of the present drawings is responsible for resisting water absorption. As is best understood from the present specification, the prior art building panel would necessarily have the claimed water absorption property, as it has the required layer structure (see above discussion).
Although the prior art does not appear to disclose a particular value for the thickness T per the claim (i.e., a thickness T in the range of 2-3 mils). Teng teaches that the desired thickness and dimensions of the panel are formed by cutting and compressions steps, which, as is best understood, is the same manner in which the thickness of the claimed invention is set (Teng: para. [0063]). It is additionally noted that the panel of Teng is used for the same purpose as the claimed material (i.e., to provide a facing for use in building panels) (Teng: para. [0065]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the individual layers of Teng, such that the claimed thickness T is met, as the prior art discloses the same method of setting thickness as the claimed invention, under the motivation of routine practice (i.e., to set a thickness suitable for use in a building panel) (Teng: para. [0063] and [0065]). See MPEP 2144.05.
With regards to claim 25, the composition of Kumar comprises an isocyanate, a polyol, and filler (Kumar: claim 1). A person of ordinary skill in the art would have found it obvious to have selected these materials, as the foam produced by these materials has improved flexural strength and handleability (Kumar: para. [0008]).
With regards to claim 26, the composition of Kumar comprises toluene diisocyanate (Kumar: para. [0020]). A person of ordinary skill in the art would have found it obvious to have selected this material, as the foam produced by this material has improved flexural strength and handleability (Kumar: para. [0008]).
With regards to claim 27, a person of ordinary skill would have selected the compositional proportions of Kumar from the viewpoint of improving flexural strength and handleability (Kumar: para. [0008]). As the composition of Kumar includes 30% or less isocyanate relative to the amount of polyol, and the amount of polyol and isocyanate combined is the composition less the amount of filler (Kumar: para. [0045]; claim 1). As the composition includes two separate fillers in amounts of 35% to 90% and 0.1% to 20%, the amount of total filler ranges from 35.1% (i.e., 35% to 35.1%) to 100% (90% + 20% = 110%, but the composition cannot be 110% of itself, and hence, the upper bound on filler is 100%), and therefore, the amount of combined polyol and isocyanate ranges from 0% (100% - 100% = 0%) to 64.9% (100% - 35.1% = 64.9%) (Kumar: para. [0045]; claim 1). As the amount of isocyanate is at most 30% of this material, the total amount of isocyanate is 19.47% (30% of 64.9% is 19.47% (Kumar: para. [0045]; claim 1). This range of 0% to 19.47% overlaps the claimed range of 5 to 20% by weight, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 28, the filler comprises 30% to 95% by weight of filler (see above discussion). This range overlaps the claimed range of about 50 to 85%, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 29, Teng discloses sand as the filler (Teng: para. [0031]-[0032]).
With regards to claim 30, a person of ordinary skill would have selected the compositional proportions of Kumar from the viewpoint of improving flexural strength and handleability (Kumar: para. [0008]). As the composition of Kumar includes 30% or less isocyanate relative to the amount of polyol, and the amount of polyol and isocyanate combined is the composition less the amount of filler (Kumar: para. [0045]; claim 1). As the composition includes two separate fillers in amounts of 35% to 90% and 0.1% to 20%, the amount of total filler ranges from 35.1% (i.e., 35% to 35.1%) to 100% (90% + 20% = 110%, but the composition cannot be 110% of itself, and hence, the upper bound on filler is 100%), and therefore, the amount of combined polyol and isocyanate ranges from 0% (100% - 100% = 0%) to 64.9% (100% - 35.1% = 64.9%) (Kumar: para. [0045]; claim 1). As the amount of isocyanate is at most 30% of this material, the total amount of polyol is 45.43% (70% of 64.9% is 45.43%) (Kumar: para. [0045]; claim 1). This range of 0% to 45.43% overlaps the claimed range of 5 to 20% by weight, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed March 2nd, 2022, have been fully considered but they are not persuasive.
Applicant refers the Examiner to two web pages which indicate eye size is a known term in the art. To this extent, the Examiner agrees. However, the grounds of rejection under 35 U.S.C. 112(b) did not contend that eye size is not a known term in the art. The issue of indefinite is due to the phrase “an eye size of at least 2 mm by 2 mm”, specifically, the phrase “at least”. It is not clear if the phrase “at least” is referencing each dimension, or the area formed by the two dimensions. For example, it is not clear from the claim if an eye size of 1 mm x 8 mm would meet the present claim. Such an eye size would have an area of 8 mm2, and hence, it could be construed as having a “larger size” than 2 mm x 2 mm (and hence, it would meet the claim), as 2 mm x 2 mm yields an area of 4 mm2. Alternatively, the length of 1 mm is smaller than that of 2 mm, in which case, it wouldn’t meet the claim. Therefore, there is a discrepancy – it is not clear if the claim means an area of 2 mm x 2 mm, or each of two dimensions being 2 mm.
Applicant argues that there is a critical distinction between Teng and the claims, specifically, that Applicant’s structure has a fiber sheet which is co-embedded. Applicant argues that simply embedding the entire fiber sheet into the thermoset coating resin layer or highly filled closed cell admixture core would reduce the power of adhesion. Applicant argues that there is an operational difference in the process of forming the claimed invention (i.e., Applicant appears to further argue the structural distinction as produced by different processes). This argument is not found persuasive as it is not commensurate in scope with the claims. The claims require a fiber sheet, and the grounds of rejection previously articulated that a fiber sheet can be made of multiple layers. Technically, a fiber sheet having one layer embedded in a coating resin, and another in a highly filled closed cell admixture, would meet the claim (and such is the structure of Teng). The claims do not require a sheet made of a single, unitary layer, where the fibers have been interlocked, but rather, the claim technically includes a fiber sheet formed of multiple fiber layers laminated to each other.
Applicant argues that Teng uses a roller bar to ensure that the partially cured resin is able to infiltrate fibers, and not for thickness adjustment. However, this argument is ultimately unpersuasive, as it still indicates that Teng has a means of adjusting thickness, and that thickness would have been routine to optimize.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783